Citation Nr: 0729747	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a cervical strain, with degenerative disc 
disease.  

2.  Entitlement to a disability rating in excess of 10 
percent for a herniated nucleus pulposus, L5 with 
degenerative joint disease L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  Further, implementing 
regulations have been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

VCAA requires VA adjudicators to obtain and consider VA 
medical records.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  In 
his March 2004 appeal, the veteran asked that his VA clinical 
records be considered.  There is no record that these records 
have been obtained or reviewed by the RO.  This should be 
done.  

The veteran also reported treatment at a service department 
clinic.  There are some records through April 2004.  Current 
records from that facility should be obtained and considered.  
38 U.S.C.A. § 5103A(c)(3) (West 2002).  

The August 2002 VA examination, over 5 years ago, reported 
pain on left lateral rotation at about 20 degrees.  The rest 
of the cervical spine motion was reported as normal.  There 
was reported to be a full, painless range of motion in the 
lumbosacral spine.  The veteran complains that this 
examination was inadequate and that no measuring devices were 
used.  See 38 C.F.R. § 4.46 (2006).  The Board agrees that 
the veteran should be afforded a current examination which 
reports the ranges of joint motion in degrees, as required by 
the rating criteria.  See also DeLuca v. Brown; 8 Vet. App. 
202 (1995); Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 628 (1992).  

In April 2003, the veteran was sent a VCAA notice letter.  
Under the heading "What Must the Evidence Show to Establish 
Entitlement to the Benefit You Want," the RO told the 
veteran was needed to establish service connection, even 
though service connection has already been established and 
the veteran is seeking increased ratings.  The Board notes 
that some increased rating information was provided under the 
heading "What Information Or Evidence Do We Need From You?"  
However, this remand affords an opportunity to provide the 
veteran with a clear notice of what the evidence must show to 
establish entitlement to the increased ratings he seeks.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must notify a claimant on 4 points, 
including a request that he provide VA any evidence in his 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  This remand affords an opportunity 
to give that notice.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be sent a notice telling 
him "What Must the Evidence Show to 
Establish Entitlement to the Benefit You 
Want," in relation to his claims for 
increased ratings.  Also, the veteran 
should be requested to provide VA any 
evidence in his possession that pertains 
to the claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to your 
claims."  

2.  A copy of the veteran's VA clinical 
records from the VA Outpatient Clinic in 
Jacksonville, Florida should be obtained 
and associated with the claims folder.  

3.  After obtaining any necessary 
releases, obtain copies of the veteran's 
medical records since April 2004, from 
the US Naval Hospital, Jacksonville, 
Florida.  

4.  Schedule the veteran for a VA spine 
examination with an examiner who has not 
previously examined him.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the report should state 
that the claims folder was reviewed.  Any 
tests or studies deemed necessary by the 
examiner should be done.  

The examiner should measure in degrees 
and report the measurements for forward 
flexion, backward extension, left and 
right lateral flexion, and left and right 
lateral rotation, for both cervical and 
thoracolumbar spines.  

If the veteran experiences pain on motion, 
the examiner should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The examiner should 
report at what point in the range of 
motion any pain appears and how it affects 
motion.  

Describe all functional loss affecting the 
spine segments including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  If such a description is 
not possible, the examiner should so 
state.  

5.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



